Citation Nr: 1420302	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected traumatic chondromalacia and osteoarthritis of the right knee (now characterized as total right knee arthroplasty) (right knee disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1985.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in February 2011.  A transcript of the hearing is of record.

In a May 2011 decision, the Board reopened the claim of entitlement to arthritis of the left knee and remanded the merits for further development, along with the inextricably intertwined TDIU issue.  The Board also denied higher evaluations for the service-connected right knee disability for periods before and after a temporary total evaluation based on surgical treatment necessitating convalescence.

Thereafter, the Board requested advisory medical opinions from the Veterans Health Administration (VHA) in April 2013 and September 2013.  The Veteran and his representative were sent a copy of the opinions and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2013).  In September 2013 and February 2014, the Veteran's representative submitted responsive written briefs.
A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left knee arthritis did not manifest in service or within one year thereafter, is not related to his active service, and was not caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

Left knee arthritis was not incurred in active service, nor may it be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in November 2005, December 2005, and March 2006, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the November 2005 and December 2005 letters, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection on a direct and secondary basis and of the division of responsibilities in obtaining such evidence.  The March 2006 letter explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim, including the Veteran's Social Security Administration (SSA) records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran, his landlord, and his representative, to include responses to the VHA opinions obtained, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in January 2006, March 2010, and June 2011 in connection with his claim.  The Board also requested VHA advisory medical opinions in April 2013 and September 2013 and received responsive opinions.  The Veteran and his representative were provided with a copy of the opinions and an opportunity to submit further evidence or argument.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and VHA opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran.  The adequate opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in February 2011.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case (SOC) and supplemental SOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

As an initial matter, the record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy. Therefore, the provisions of 38 U.S.C.A. § 1154(b)  are not applicable in this case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).  

The Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for arthritis of the left knee.

The Veteran has primarily contended that his left knee arthritis is secondary to his service-connected right knee disability.  In particular, he has asserted that he has favored his right knee and has fallen due to problems in the right knee, both causing injury the left knee - to include prior to his August 2008 right knee replacement surgery.  See, e.g., September 2005 claim; December 2005 written statement; December 2005 report of contact; June 2006 notice of disagreement; November 2009 report of contact; September 2010 written statement; February 2011 Bd. Hrg. Tr. at 7-8.  He has also alleged that his left knee arthritis may be directly related to service, including as a result of his in-service fall causing his right knee problems.  See, e.g., December 2010, February 2013, and February 2014 representative statements; February 2011 Bd. Hrg. Tr. at 7-8.

The Veteran's service treatment records show that he reported falling on several occasions when his right ankle gave out, as well as a history of chronic right ankle sprains; a related left knee disorder was not identified at those times.  See, e.g., May 1976, May 1978 service treatment records.  Another May 1978 service treatment record shows that the Veteran complained of pain in both knees.  On examination, the treatment provider noted marked genu recurvatum; the impression was probable chondromalacia patella.  The service treatment records also show that the Veteran had a history of being classified as overweight that predated his May 1983 right knee in-service surgery.  See, e.g., November 1979 consultation sheet; January 1982 examination report.

Service treatment records around the time of the May 1983 right knee injury show complaints problems with the right knee.  See, e.g., June 1983 service treatment record (Veteran complained of right knee pain of a one-month duration); July 1983 consultation report (noting Veteran complained of chronic right knee pain with past history of trauma in May; fell off tug striking flexed knee on concrete); October 1983 service treatment record (noting status-post right knee injury 4 1/2 months ago).  On a July 1984 examination, the Veteran's relevant body systems were indicated to be "normal," including the left lower extremity.  At that time, the Veteran indicated that he was "fine except for [his] knee"; he denied a history of broken bones, arthritis, rheumatism, bursitis, and bone deformity.  It was noted that the Veteran had recurrent problems with his right knee with surgery planned for the following month.  A November 1984 Medical Board Report shortly before the Veteran's March 1985 separation shows that he initially injured his right knee in May 1983 when he fell and hit concrete and received various in-service treatment for that knee thereafter.

The Veteran filed his original compensation claim in May 1985 for the right knee and genu recurvatum, noted on the Medical Board Report as existing prior to service.  In a January 1986 rating decision, the RO granted service connection for traumatic chrondomalacia of the right knee and determined that there was clear evidence that the Veteran's bilateral genu recurvatum existed prior to service and was not aggravated during service.  The Veteran disagreed with this decision, but did not perfect an appeal.  Thereafter, he filed multiple claims for an increased evaluation for his right knee.  He initially claimed service connection for left knee arthritis in March 2003.

The post-service medical evidence shows that the Veteran complained of bilateral knee pain beginning around 1991.  At that time, he reported pain of one-week duration.  See April and May 1991 Kaiser private treatment records.  A March 1995 VA treatment record shows the Veteran continued to complain of bilateral knee pain with symptoms exacerbated over the past six months; he suffered a fall the month prior, with increased right knee pain since that time.  The assessment was mostly right knee pain and some left knee pain, secondary to arthritis.  VA treatment records thereafter show ongoing treatment for the knees.  See, e.g., January 2002, January 2003, March 2004, October 2006 VA treatment records (noting history of bilateral knee arthritis); March 2007 and November 2009 VA treatment records (bilateral knee degenerative joint disease; left knee with mechanical symptoms and some mild degenerative changes).  VA treatment records also show that the right knee occasionally gave way.  See, e.g., October 2007 VA treatment record.

A May 1995 SSA disability examination shows that the Veteran remained symptomatic with bilateral knee pain, particularly involving the right knee, exacerbated by morbid obesity.  At that time, he reported the history of his in-service right knee injury.  In a December 1996 decision, the Veteran was granted SSA disability benefits for degenerative joint disease of the right knee.  During a February 2000 SSA disability examination, the Veteran again reported the history of in-service injury to his right knee.  He also reported that, since that time, he had experienced progressive pain on his knees.

In a November 2005 written submission, the Veteran's landlord reported her observations of the Veteran's difficulties with his knees over the past four years, including pain and falling.  She noted that his knee problems caused him to be inactive, which may be a reason he gained weight.

The Veteran was afforded a VA examination in January 2006, during which he reported developing some left knee pain secondary to loading of the left knee.  The examiner noted the history of the in-service right knee injury and surgical treatment.  Following examination, the diagnosis was mild left knee osteoarthritis, as shown on x-ray examination.  The examiner determined that it was less likely than not that the Veteran's left knee mild osteoarthritic changes were related to his right knee disability.

In August 2008, the Veteran underwent a right total knee arthroplasty.

The Veteran was afforded another VA examination in March 2010, during which he reported the history of right knee surgical procedures following the in-service injury to the right knee.  He stated that, before and after the 2008 knee replacement, he experienced weakness in his left lower extremity and episodes of buckling of the left knee causing him to fall and strike the knee.  The examiner noted that he had been considered for a left knee replacement, but this was deferred due to his excessive weight.  Following examination, the diagnosis was mild arthritis of the left knee.  The examiner determined that it was not at least as likely as not that the Veteran's left knee disorder had been caused by his right knee disability, as prosthesis of one joint does not cause arthritis in another joint.

In a September 2010 written statement, the Veteran stated that he joined the military with "[two] good knees and came out with one bad knee," and he argued that the right knee was directly responsible for the injuries to his left knee.

In a January 2011 VA treatment record, a physician stated that she had a lengthy discussion with the Veteran regarding his pathology and noted the Veteran's report of direct trauma to the left knee when his right knee buckled in the past.  The physician explained that the Veteran's history of degenerative joint disease was symptomatically worsened by his elevated body weight.  The physician also stated that the degenerative joint disease has multifactorial causes and is not solely caused by an elevated BMI (body mass index).

During the February 2011 Board hearing, the Veteran testified that he compensated for his right knee with his left knee, which eventually resulted in problems with his left knee based on reasons other than his weight.  He also testified that, when he initially fell during service and hurt his right knee, he did not recall if he also hurt his left knee and that he fell on both knees often over the years because his right knee buckled.  See Bd. Hrg. Tr. at 4-5, 7-8.

In accordance with the Board's May 2011 remand, the Veteran was afforded a June 2011 VA examination (same physician from March 2010) during which he again reported his in-service right knee injury and surgical procedures, as well as current bilateral knee treatment.  He also reported that he had to leave the military because of his right knee.  The examiner indicated that, over the years, the Veteran was noted to have a degenerative arthritic problem involving the left knee similar to the right knee and that he had a family history of degenerative joint disease.  The examiner observed that the Veteran ambulated with a cane and favored the right knee.  Following examination, the diagnosis was degenerative joint disease of the left knee, not related to military injury.  The examiner again determined that it was less likely than not that the Veteran's degenerative osteoarthritis of the left knee was caused by his service-connected right knee disability.  In so doing, the examiner stated that there was no specific recorded injury to the left knee due to the right knee and commented that the prosthesis is not in itself an etiological factor for the cause of a degenerative process of the left knee.  Instead, the examiner believed that the Veteran's weight was a factor and contributed to the wear and tear of both knees.

A June 2013 VHA physician determined that it was not at least as likely as not that the Veteran's current left knee degenerative arthritis was related to service, finding that it was likely related to his genetics, obesity, and/or other unknown factors.  The physician further determined that it was not at least as likely as not that the Veteran's left knee disorder was caused by or permanently aggravated by his service-connected right total knee arthroplasty and that it was not at least as likely as not that the right total knee arthroplasty caused him to fall, resulting in his left knee disorder.  In so finding in both instances, the physician stated that the left knee arthritis predated the right knee surgical procedure.  The VHA physician also determined that it was not at least as likely as not that the Veteran's service-connected right total knee arthroplasty caused him to gain weight, in turn causing or aggravating his left knee disorder, as the Veteran was obese in 1984.

The Board requested an additional VHA opinion in September 2013 to address the left knee disorder in relation to the pre-surgical state of the right knee.  A November 2013 VHA physician determined that, while the precise etiology of osteoarthritis is frequently unknown, it was unlikely (much less than 50%) that the Veteran's left knee disorder was caused by or was permanently aggravated by his service-connected right knee disability.  In so finding, the physician determined that there was no evidence to support the Veteran's contention that falling due to the right knee caused injury to the left knee.  In particular, he noted that, while it was true that falls may cause certain types of injuries that predictably lead to the development of knee osteoarthritis, there was no clear documentation of any of those types of injuries to the left knee resulting from falls.  He noted review of the file for specific injuries, including osteochondral fracture, periarticular fracture with significant residual malaligment, ligament tears resulting in significant joint instability, such as an ACL (anterior cruciate ligament) tear, and meniscus tears.

The VHA physician also indicated that the current scientific literature did not support the Veteran's hypothesis of favoring the right knee causing the left knee disorder, noting a medical database search of 170 publications.  The physician noted that while there was data suggesting that perturbations of a joint (e.g., ankle fusion) may predictably affect the subsequent degeneration of adjacent joints, this report did not show a connection to subsequent degeneration of even slightly more distant joints, such as the knee, of the same-side limb, much less the opposite limb.  The physician noted that this data was consistent with his observations over a 15 year period as a clinician.

Parenthetically, the Board does observe that a July 2009 VA treatment record shows the findings of an MRI report of the left knee as degenerative cysts and degeneration of posterior horn of medial meniscus, consistent with a June 2009 VA treatment record noting review of the same report.  In the July 2009 assessment, however, that physician also noted left knee pain with medial meniscus tear, in addition to the left knee degenerative changes.  This July 2009 VA treatment record appears to provide the first notation of a left knee meniscus tear in the record; VA treatment records both before and after this entry note the degenerative changes, but not the meniscus tear.  See, e.g., June 2009 and November 2009 VA treatment records.  The November 2013 VHA physician reviewed the claims file, and accordingly had all of this information available to him in providing his opinion.  As noted above, he made a determination that there was no clear documentation of injuries that predictably led to the development of knee osteoarthritis, including meniscus tears.  Based on the foregoing, the Board finds that the information contained in the July 2009 VA treatment record does not indicate that the November 2013 VHA opinion was based on an inaccurate factual premise and relies on the physician's medical expertise in this regard. 

In regard to the Veteran's claim of arthritis beginning in service, to the extent he made such a claim, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  While there is evidence that the Veteran complained of bilateral knee pain during service, he only complained of right knee problems in the July 1984 report of medical history.  The service treatment records do not suggest that the Veteran had left knee arthritis during service, and there was no finding of left knee arthritis at the time of separation.  As such, there is actually affirmative evidence showing that the Veteran did not have left knee arthritis at the time of his separation from service.  The Board notes that, to the extent that current VA treatment records show an entry of a medical history of bilateral knee degenerative joint disease since 1983 (during service), see, e.g., November 2007 VA treatment record, the contemporaneous service treatment records do not support such a finding, and the Board finds the service treatment records more probative in this regard.  Therefore, chronicity is not established in service.  In addition, the record contains no indication that arthritis manifested to a compensable degree within one year of the Veteran's military service.

The Board acknowledges the Veteran's contention that his left knee problems may have started as a result of the in-service fall in May 1983 and have developed continuously thereafter.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as pain and falling, and their history.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, however, the Board finds that the Veteran's allegations of continuity of symptoms are inconsistent with the contemporaneous record.  As previously noted, the post-injury service treatment records show that the Veteran only complained of problems with his right knee, and the service treatment records consistently document a history of falling on the right knee.  The Veteran also testified during the Board hearing that he may have also injured his left knee during his in-service fall, but that he could not recall with certainty.  He has also specifically reported a history of injury to the right knee only during the course of the appeal.  See, e.g., December 2005 written statement.  Again, the left knee was found normal on the July 1984 examination, and the Veteran denied problems with the left knee at that time.

In addition, the Veteran did not file for service connection for left knee arthritis until 2003, despite filing his original service connection claim in May 1985, several months after separation from service, and additional claims thereafter, as discussed above.  The first notations of post-service left knee symptomatology were in 1991, which was approximately six years after service.  The Veteran also indicated in the September 2010 written statement that he left the service with "one bad knee."  In addition, while the Board acknowledges the statements of the Veteran's landlord, she is reporting her observations from over 15 years after the Veteran's military service.  As such, her statements only support her observation of the Veteran's continuing symptoms since that time.  Thus, based on these inconsistencies, the Board finds that the Veteran's statements are not credible evidence to establish in-service onset or continuity of symptomatology of left knee arthritis since separation from service, to the extent he makes this allegation.

In addition to the lack of evidence showing that left knee arthritis manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's left knee arthritis to his military service or service-connected right knee disability.  There are multiple opinions on the possible etiology of this disorder.

In evaluating the individual opinions, the January 2011 VA physician determined that degenerative joint disease has multifactorial causes and is not solely caused by an elevated BMI.  However, she did not specifically address the claimed link to service or the service-connected right knee disability.  Thus, the Board notes that this opinion has little probative value because it is without a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Similarly, the January 2006 VA examiner, while providing an opinion weighing against the claim, did not provide a rationale for his opinion.  As such, the Board affords also limited probative value to this opinion.

Significantly, the remainder of the VA and VHA opinions weigh against the claim.  The March 2010 and June 2011 VA examiners determined that the right knee prosthesis would not cause the degenerative process in the left knee.  The June 2011 VA examiner also indicated that the Veteran's weight was a factor and contributed to the wear and tear of both knees.  While this examiner determined that there was no specific recorded injury to the left knee due to the right knee, it is unclear if he fully considered the Veteran's contentions in this regard, which lessens the probative value of this opinion.

Nevertheless, the June 2013 and November 2013 VHA opinions by the orthopedic surgeons, when taken together, fully address the remaining questions on the possible etiology of the left knee arthritis, considering the Veteran's contentions, and weigh against the claim on both a direct and secondary basis.  The Board affords substantial probative weight to these consistent opinions, taken together, as they are based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record, and they are supported by detailed rationale.  See Nieves-Rodriguez v. Peake, supra.  To the extent the June 2013 VHA opinion did not fully contemplate the Veteran's contentions, the November 2013 VHA opinion addressed this remaining issue.

The Board has also considered the Veteran and his representative's statements of record.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as an onset of his knee pain and falls, and their history.  However, competence must be distinguished from probative weight.  To the extent that the Veteran and his representative are competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for arthritis of the left knee, to include as secondary to the service-connected traumatic chondromalacia and osteoarthritis of the right knee (now characterized as total right knee arthroplasty), is denied.


REMAND

On review, the Board finds that a social and industrial survey considering the effects of the Veteran's service-connected disability on employability should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  VA has a duty to supplement the record where necessary.); VA Fast Letter 13-13 (June 17, 2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a social and industrial survey to ascertain if the Veteran's service-connected right knee disability alone precludes him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The examiner is requested to review the claims file and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected right knee disability.

The examiner may seek development in any survey area which he or she determines is necessary to provide a complete report.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including consideration of TDIU on an extraschedular basis for any period for which the Veteran does not meet the criteria of 38 C.F.R. § 4.16(a).  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


